Citation Nr: 1608572	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1976 and from July 2002 to March 2003.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2013, the Board remanded this matter for additional development.  


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including peripheral neuropathy, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The Veteran contends that his current neuropathy in his bilateral upper extremities is related to his service-connected neck disability, or his neck injury in service.  In light of the grant below based on direct service connection, an analysis of the claim based on a theory of entitlement on a secondary basis is not necessary.  

Service medical records from October and December 2002 show that the Veteran complained of numbness in his arm and left two fingers, one day and a half following a neck injury.  He stated that his in-service physician told him that "something could be pinched."  The Veteran also complained of pain going down his shoulders and arms.  He stated that he had noticed the onset of that pain in service, following his neck injury, and it continued to the present.

The Veteran underwent a VA examination in July 2006 where he complained of on and off numbness in both upper extremities, especially in the hands and fingers.  He denied numbness on the day he was present for the examination.  The numbness in both hands was mostly in the fingers, except for the palms, and the left hand was worse than the right hand.  An addendum note was added upon receiving reports of the EMG and nerve conduction studies.  

EMG and nerve studies were conducted in August 2006, and found sensory neuropathy in the upper extremities and no apparent carpel tunnel syndrome. Studies ruled out cervical radiculopathy.

In September 2006, the VA examiner clarified that the EMG and nerve conduction studies indicated sensory neuropathy in the upper extremities and no evidence of cervical radiculopathy.  She stated that the sensory neuropathy in the upper extremities is not due to cervical spondylosis.  However, no rationale was provided.  

Pursuant to the Board's September 2013 remand instructions, an additional VA medical opinion was obtained in October 2013.  The examiner noted a review of the claims file and consideration of the prior examiner's opinion.  The examiner also indicated that the prior examiner was no longer available.  In response to the question of whether the Veteran's current neuropathy of the bilateral upper extremities was at least as likely as not related to the service-connected neck disability or any other event in service, the VA examiner opined that it was at least as likely as not related to the reported incident in 2002 while doing sits-ups that precipitated the manifestation of cervalgia.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral upper extremities  on the basis of the October 2013 VA examiner's favorable medical opinion. That VA examiner indicated that the Veteran's claims folder, to include the service treatment records, had been reviewed, and the examiner considered the Veteran's assertions.  Based on the VA examiner's statements, it appears that the examiner essentially determined that the Veteran's peripheral neuropathy of the bilateral upper extremities was related to active service.  There is also no competent medical opinion which explicitly refutes that of the October 2013 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert.).  The relationship between the Veteran's peripheral neuropathy of the bilateral upper extremities and service need only be as likely as not, which the October 2013 VA compensation examiner has confirmed is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Therefore, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral upper extremities.  38 C.F.R. § 3.102(2015); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


